PRESENT: Lemons, C.J., Goodwyn, Millette and Kelsey, JJ., and
         Russell and Koontz, S.JJ.

LAURA MARY-BETH PENDLETON
                                              OPINION BY
v.   Record No. 141116            SENIOR JUSTICE CHARLES S. RUSSELL
                                             June 4, 2015
MARCUS J. NEWSOME, ET AL.

          FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                      Gregory L. Rupe, Judge

      This appeal arises out of an action to recover damages for

defamation in which the circuit court sustained a demurrer and

dismissed the complaint without leave to amend.    The dispositive

question is whether the complaint sets forth facts that, if

taken as true, are sufficient to support a cause of action for

defamation.   We therefore focus on the allegations contained in

the complaint. 1

                             FACTS ALLEGED

      On January 2, 2012, Amarria Denise Johnson was a seven-

year-old first grade student at Hopkins Elementary School in

Chesterfield County.     Amarria died at the school that day as a

result of a severe allergic reaction to a peanut provided to her

by a classmate.




      1
       The complaint is 34 pages long and with its attached
exhibits occupies 81 pages of the joint appendix to the record.
Consequently, we will, to some extent, paraphrase and condense
its content in the interests of brevity.
     Amarria's mother, Laura Mary-Beth Pendleton (the plaintiff)

brought this action in the Circuit Court of the City of Richmond

against six defendants:   Marcus J. Newsome, who was

Superintendent of the Chesterfield County Public Schools (CCPS),

Shawn Smith, who was Assistant Director of Community Relations

for CCPS, Jody Enoch, who was a Public Health Nurse Supervisor

for the Chesterfield County Health Department (CCHD), Tim

Bullis, Director of Community Relations for CCPS, Ed Witthoefft,

who was Assistant Superintendent of CCPS, and Patricia M.

Carpenter, who was Chair of the Chesterfield County School Board

(collectively, the defendants).

     The plaintiff was a licensed practical nurse.     She had

informed the school staff earlier in the school year that

Amarria was severely allergic to certain food products,

including peanuts.   The plaintiff had also, the prior year,

filled out a confidential school "Standard Health/Emergency

Plan" signed by Amarria's pediatrician.   The plan directed that

Amarria receive Benadryl and an auto-injection of Epinephrine if

she should ingest or have skin contact with certain allergens,

including nuts.   As required by school regulations, the

plaintiff also brought to the school an "EpiPen Jr." for the

injection of Epinephrine for the school's use in such an

emergency.   The school's clinic assistant, however, told the

plaintiff to retain it for use at home.   The plaintiff

                                  2
understood that the school maintained allergy medications for

emergency use. 2

     On January 2, 2012, Amarria reported "bumps" and

"scratching" in her neck shortly after ingesting the peanut but

was not given either Benadryl or Epinephrine.     She died soon

thereafter.

     The tragic death of the child received prompt and

widespread publicity in news reports published by local,

national, and international media.      These reports contained many

statements and comments made by the defendants.

     The gravamen of the plaintiff's claim is that those

statements were maliciously designed to divert public

indignation from the failures of CCPS and CCHD personnel to

exercise proper care for the child by falsely implying and

insinuating that the plaintiff had failed to inform the school

authorities of the child's serious allergy, failed to furnish a

doctor-approved emergency medical plan, and failed to furnish

the school clinic with the required medications for use in such

an emergency.      The plaintiff contends that the defendants'

statements were designed to convey the innuendo that she bore



     2
       The school's clinic assistant, specifically referring to
the EpiPen Jr., told the plaintiff "we have everything we need
here; you can take this one home in case you need it. [Amarria]
will be fine," or words to that effect. The assistant then
handed the EpiPen Jr. back to the plaintiff.
                                    3
responsibility for the death of her child.   The complaint

asserts:

     In the days following Amarria's death, when
     Ms. Pendleton was seeking answers to, and
     grieving from, the loss of her daughter, the
     Defendants undertook a public-relations smear
     campaign to deflect away from school and
     health officials, and onto Ms. Pendleton,
     responsibility for Amarria's death. The
     Defendants falsely implied, inferred, and/or
     insinuated, through direct statements,
     omissions of relevant facts, and use of
     innuendo, that Amarria's death was caused by
     Ms. Pendleton's alleged inactions --
     specifically, failing to provide necessary
     information and medications to Amarria's
     school. In truth, as noted above, Ms.
     Pendleton had completed necessary paperwork
     and had provided Amarria's EpiPen Jr. to the
     Hopkins clinic assistant. Defendants' false
     statements -- made by inference, implication,
     and/or insinuation -- caused Ms. Pendleton to
     be pilloried by the public. Ms. Pendleton did
     attempt to explain her actual actions to the
     public. Her single voice, however, was not
     heard above the chorus of false statements
     spread by the Defendants, whose falsities were
     bolstered by the Defendants' employment
     positions, and were repeated over and over in
     the media. Persuaded by the Defendants'
     characterization of events, countless
     individuals, including the parents of other
     Chesterfield County Public Schools ("CCPS")
     students, concluded and declared that Ms.
     Pendleton was a bad mother -- the most hurtful
     and disparaging of labels.




                                4
               STATEMENTS MADE BY THE DEFENDANTS 3

     In a public letter dated January 4, 2012 which was posted

to CCPS's website on January 5, 2012, defendant Newsome stated:

     Student and staff safety is a top priority. . . .
     Earlier this week, a first-grade student at
     Hopkins Elementary School died. Chesterfield
     County Public Schools is deeply saddened by the
     loss of this child and has reached out to her
     family . . . . Key . . . is a parent's
     responsibility to provide the school with
     accurate, timely information; a health emergency
     plan . . . and the medicine necessary to execute
     the plan. . . . If any one of these items is
     missing, the doctor's orders cannot be carried
     out. The school . . . relies on parents to follow
     through.

In two emails dated January 4, 2012 responding to producers of

major news organizations, Defendant Smith reiterated the CCPS

statements, including "[e]xecution of the plan is dependent on

the parent's ability to inform the school of needs and to

provide the appropriate resources" and privacy protection

"hampers our efforts to correct misinformation."

     In a news article dated January 5, 2012 entitled "Grieving

mom: School knew about peanut allergy," Smith was quoted as

stating:

     Parents/guardians of a student with a severe
     allergy are key to the process of keeping their



     3
       These statements are set forth as expressed in the
complaint, including the emphasis given to the words the
plaintiff contends are designed to convey a defamatory
insinuation.
                                5
     child safe at school. They are at the center of
     developing a plan that works for their child.
     Execution of the plan is dependent on the
     parent's ability to inform the school of needs
     and to provide the appropriate resources. When
     any or all of the resources are not provided, the
     public health nurse makes contact(s) with the
     family in an effort to obtain the necessary
     medication.

     In an article dated January 5, 2012 entitled "Death of

Allergic Student Raises Questions about School's

Responsibility," Smith was quoted as stating:

          For any medication, the school would
     have to be in possession of [it] to
     provide it . . . . At the beginning of
     the school year, we sent information to
     parents outlining the different
     responsibilities for the family and the
     child . . . . First and foremost, it does
     begin at home. Working with their
     doctor, the family would outline a health
     care plan . . . .

     In two articles dated January 5, 2012 entitled "Pupil, 7,

who 'loved school' dies after suffering allergic reaction to

peanuts during recess break" and "Family: Child dies in school

from peanut allergic reaction," Smith was further quoted as

stating "[a]t the beginning of the school year, we sent home a

packet to the family, the understanding that there are certain

students that have severe allergies."

     An article dated January 6, 2012 entitled "Allergy kills

Virginia girl at school," states that Smith gave a written

statement stating "[w]hen any or all of the resources are not


                                6
provided, the public health nurse makes contact with the family

in an effort to obtain the necessary medication."

     In two articles dated January 5, 2012 defendant Enoch was

quoted as stating "[p]arents need to provide all necessary

medication their child needs to the school.   That is the

responsibility of the parent."

     In official email responses dated January 5, 2012 to

concerned parents, defendant Witthoefft stated certain laws "can

hamper our efforts to correct misinformation that is provided to

and reported by local media outlets."   He further stated:

     Key to the plan is a parent's ability to
     provide the school with accurate, timely
     information; a health plan . . . and access
     to the medical resources necessary . . . .
     When the resources are not available,
     execution of the plan cannot be continued.
     Our school division welcomes medication . . .
     [EpiPens] are not prohibited . . . . Again,
     execution of the plan is dependent on the
     parent's ability to inform the school of
     needs and to provide the appropriate
     resources. When any or all of the resources
     are not provided, the public health nurse
     makes contact(s) with the family in an effort
     to obtain the necessary medication . . . .
     [I]f one piece of the puzzle is missing, the
     doctor's orders cannot be carried out.

     In an email response dated January 7, 2012 to a concerned

parent, defendant Carpenter used the words "misinformation,"

"rumors," and "inaccurate information."   She said she

appreciated the "opportunity to provide [her] with as many

facts" as she could "at this time" and stated:

                                 7
     Key to the school division's plan to manage
     severe allergies is a parent's
     responsibility to provide the school with
     accurate, timely information; a health
     emergency plan . . . and the medicine
     necessary . . . If any one of these items is
     missing, the doctor's orders cannot be
     carried out. If a student's health
     emergency plan calls for . . . medicine and
     it is not provided . . . the public health
     nurse contacts the family to obtain the
     necessary medication. The school division
     relies on our parents to follow through and
     provide whatever is prescribed by the doctor
     in that plan . . . . these trained
     professionals have the best interests of our
     students in mind but can only be effective
     if a parent provides information, doctor-
     prescribed health plans and the medicines
     necessary to carry out those plans.
     Unfortunately, this does not always occur."

          I hope . . . you will join us in our
     efforts to educate parents about their
     important role in providing us with
     information about allergies and the
     resources necessary to manage them.

     Finally, in an article dated January 11, 2012 entitled

"Fatal allergic reaction is a wake-up call," defendant Bullis

was quoted as describing Amarria's death as a "wake-up call" for

parents and stating that the plan requires parents to "provide

accurate and timely information about their child's allergy, to

provide a health action plan . . . and to provide access to the

resources and medications . . . . If any of those are missing,

including medications, we can't execute the plan."




                                8
                              ANALYSIS

     We review a circuit court's ruling on a demurrer de novo.

Webb v. Virginian-Pilot Media Companies, LLC, 287 Va. 84, 88,

752 S.E.2d 808, 811 (2014).   The purpose of a demurrer is to

determine whether the complaint states a cause of action upon

which the requested relief may be granted.   Welding, Inc. v.

Bland County Service Auth., 261 Va. 218, 226, 541 S.E.2d 909,

913 (2001).   A demurrer admits the truth of all properly pleaded

material facts and all facts which are impliedly alleged, as

well as facts that may be fairly and justly inferred.     Cox Cable

Hampton Roads, Inc. v. City of Norfolk, 242 Va. 394, 397, 410
S.E.2d 652, 653 (1991).   In deciding whether to sustain a

demurrer, the sole question before the trial court is whether

the facts pleaded, implied, and fairly and justly inferred are

legally sufficient to state a cause of action against a

defendant.    Id.; see also, e.g., Lewis v. Kei, 281 Va. 715, 719,

726-27, 708 S.E.2d 882, 887, 892 (2011); Tronfeld v. Nationwide

Mut. Ins. Co., 272 Va. 709, 713, 636 S.E.2d 447, 449 (2006).

     A common law complaint for libel or slander
     historically included three elements: the
     inducement, an explanation of the facts
     demonstrating that the allegedly defamatory
     statement is actionable; the colloquium, an
     explanation of how the allegedly defamatory
     statement refers to the plaintiff, if he is not
     explicitly named; and the innuendo, an



                                 9
       explanation of the allegedly defamatory meaning
       of the statement, if it is not apparent on its
       face.

Webb, 287 Va. at 88, 752 S.E.2d at 811 (citations omitted).

       In determining whether the words and statements
       complained of in the instant case are
       reasonably capable of the meaning ascribed to
       them by innuendo, every fair inference that may
       be drawn from the pleadings must be resolved in
       the plaintiff's favor. However, the meaning of
       the alleged defamatory language can not, by
       innuendo, be extended beyond its ordinary and
       common acceptation. The province of the
       innuendo is to show how the words used are
       defamatory, and how they relate to the
       plaintiff, but it can not introduce new matter,
       nor extend the meaning of the words used, or
       make that certain which is in fact uncertain.

Id. at 89-90, 752 S.E.2d at 811 (quoting Carwile v. Richmond

Newspapers, Inc., 196 Va. 1, 8, 82 S.E.2d 588, 592 (1954)).

       In Webb, we reiterated that Virginia law recognizes a claim

for defamation by inference, implication or insinuation, id. at

89 n.7, 752 S.E.2d at 811 n.7, but we made it clear that

ensuring that defamation actions proceed only upon statements

which may actually defame a plaintiff "is an essential

gatekeeping function of the court."    Id. at 90, 752 S.E.2d at

911.

       We need not expound upon the fact that a statement falsely

implying that a mother was responsible for her child's death




                                 10
would be defamatory. 4   The issue before this Court is whether

such an implication is present.    Because Virginia law makes room

for a defamation action based on a statement expressing a

defamatory meaning "not apparent on its face," evidence is

admissible to show the circumstances surrounding the making and

publication of the statement which would reasonably cause the

statement to convey a defamatory meaning to its recipients.

Allegations that such circumstances attended the making of the

statement, with an explanation of the circumstances and the

defamatory meaning allegedly conveyed, will suffice to survive

demurrer if the court, in the exercise of its gatekeeping

function, deems the alleged meaning to be defamatory.    Whether

the circumstances were reasonably sufficient to convey the

alleged defamatory meaning, and whether the plaintiff was

actually defamed thereby, remain issues to be resolved by the

fact-finder at trial.

     In the present case, published news reports, attached as

exhibits to the complaint, indicate that in the days immediately

following the child's death, the case had been widely

publicized.   News accounts had identified the plaintiff by name



     4
       For a thorough discussion of the elements of defamation in
Virginia, including the role of innuendo when the allegedly
defamatory meaning of a statement is not apparent on its face,
see Schaecher v. Bouffault, ___ Va. ___, ___ S.E.2d ___(2015)
(this day decided).
                                  11
as the mother at the center of the case.     In this context, it is

clear that any defamatory implication proceeding from the

defendants' statements was aimed directly at her and at no other

person.

        The circuit court overruled the demurrer upon first

consideration.    Later, the defendants moved for reconsideration

based on our recent decision in Webb.     The court then reversed

its former ruling and sustained the demurrer.     The court's

reliance on Webb was misplaced.     That case, also a claim for

defamation by innuendo, was based on statements by a defendant

that raised no implication that the plaintiff had acted

wrongfully, and showed that it was just as likely that other

persons were responsible for the allegedly improper conduct of

which the plaintiff complained.     Id. at 90-91, 752 S.E.2d at

812.    In the present case, by contrast, the plaintiff was the

sole and unmistakable target of any innuendo she may be able to

prove to have resulted from the defendants' statements.

        The context in which the statements were published includes

the circumstances that the identity of the plaintiff was

publicly known, that news media had heard her side of the story

and had asked CCPS officials to comment on it, and had received

responses from certain defendants to the effect that their

efforts to "correct misinformation" were hampered by privacy

laws.    In that context, a fair and just inference would be drawn

                                  12
that the plaintiff's version was "misinformation" but that the

defendants, in laudable obedience to privacy laws, were unable

to express the true version.

     The defendants argue that their statements were true and

the truth is a defense to a defamation claim.   The defendants'

statements here, however, may be true if taken out of context,

but in the context of the alleged publicity attending the case

when the statements were published, it cannot be said at the

demurrer stage that they were not capable of conveying the

defamatory innuendo that the plaintiff bore responsibility for

her child's death.

     The defendants also argue that their statements were

protected by the First Amendment.   Again, that position may be

sound if the statements were read out of context, but a

defamatory innuendo is no more protected by the First Amendment

than is defamatory speech expressed by any other means.   See

Bose Corp. v. Consumers Union of the United States, Inc., 466
U.S. 485, 504 (1984) (libelous speech is not protected by the

First Amendment).

     The United States Court of Appeals for the Fourth Circuit,

in Chapin v. Knight-Ridder, Inc., 993 F.2d 1087, 1092-93 (4th

Cir. 1993), a diversity case applying Virginia law, stated:

     [B]ecause the Constitution provides a sanctuary
     for truth, a libel-by-implication plaintiff
     must make an especially rigorous showing where

                               13
     the expressed facts are literally true. The
     language must not only be reasonably read to
     impart the false innuendo, but it must also
     affirmatively suggest that the author also
     intends or endorses the inference.

(Citing White v. Fraternal Order of Police, 909 F.2d 512, 520

(D.C. Cir. 1990).) 5   Our decisions in defamation cases do not

include a requirement that "a libel-by-implication plaintiff

must make an especially rigorous showing where the expressed

facts are literally true."    The plaintiff's burden is proof by a

preponderance of the evidence.    Food Lion, Inc. v. Melton, 250
Va. 144, 150, 458 S.E.2d 580, 584 (1995).    Nor have we held that

the defendant's words must, by themselves, suggest that the

author intends or endorses the allegedly defamatory inference.

Such a holding would immunize one who intentionally defames

another by a careful choice of words to ensure that they state

no falsehoods if read out of context but convey a defamatory

innuendo in the circumstances in which they were uttered.

Motive, intent, scheme, plan or design are issues of fact that



     5
       In Chapin, the court considered a libel claim in which the
defendants were members of the press, the plaintiffs were public
figures, and the subject matter touched on matters of public
concern (controversy regarding involvement of American troops in
the Persian Gulf War). In these circumstances, the court held,
"the constitutional protection of the press reaches its apogee."
Id. at 1092. Here, by contrast, the plaintiff was not a public
figure, the defendants were employed by government agencies but
were not officials generally known, the publicity attending the
subject matter lasted only a few days, and the freedom of the
press is in no way impacted.
                                 14
may be proved by circumstantial evidence as well as by direct

evidence.   See Banovitch v. Commonwealth, 196 Va. 210, 216, 83
S.E.2d 369, 373 (1954) ("The specific intent may, like any other

fact, be shown by circumstances.").

     Because defamatory speech falls outside the protection of

the First Amendment, a First Amendment analysis is inapposite in

a case in which a plaintiff must allege and ultimately prove

that the defendant intended his words to express a defamatory

innuendo, that the words actually did so, and that the plaintiff

was actually defamed thereby.

     Assuming, as we must, the truth of all the facts properly

pleaded by the plaintiff, and giving her the benefit of all

facts implied and fairly and justly inferred from them, we

conclude that in the context set forth in the complaint, the

words ascribed to the defendants, given their plain meaning, are

reasonably capable of conveying the defamatory innuendo of which

the plaintiff complains.

     The plaintiff also assigns error to the circuit court's

denial of her motion to amend the complaint.   The proposed

amendment included all matters originally pleaded, but added

numerous email communications by the defendants tending to

demonstrate their motivation and intent.   Our holding here

renders that assignment of error moot.   On retrial, those



                                15
matters may be admissible, subject to the Virginia Rules of

Evidence.

     At trial, the plaintiff will bear the burden of proving, by

a preponderance of the evidence: (1) that the defendants made

the statements alleged in the complaint, (2) that the

statements, even if facially true, were designed and intended by

the defendants to imply that the plaintiff was responsible for

the death of her child, (3) that in the light of the

circumstances prevailing at the time they were made, the

statements conveyed that defamatory implication to those who

heard or read them, and (4) that the plaintiff suffered harm as

a result.

                           CONCLUSION

     Because the circuit court erred in sustaining the demurrer,

we will reverse the judgment and remand the case for further

proceedings consistent with this opinion.

                                            Reversed and remanded.




                               16